       Case 5:21-cv-04046-JWB-JPO Document 26 Filed 09/15/21 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

HANS HAZEN,

                                Plaintiff,

v.                                                         Case No. 21-4046-JWB

GREAT PLAINS ANNUAL CONFERENCE
OF THE UNITED METHODIST CHURCH, et al.,

                                Defendants.

                                              ORDER

        This case comes before the court on the parties= joint motion (ECF No. 25) to stay

proceedings pending a ruling on the motions to dismiss filed in this case (ECF Nos. 12, 14,

and 18). The court may stay discovery if: (1) the case is likely to be finally concluded via

a dispositive motion; (2) the facts sought through discovery would not affect the resolution

of the dispositive motion; or (3) discovery on all issues posed by the complaint would be

wasteful and burdensome.1 The decision whether to stay discovery rests in the sound

discretion of the court.2 As a practical matter, this calls for a case-by-case determination.3

        The parties state their request for a stay is driven by a desire to conserve the parties’

time and resources while awaiting rulings on the pending motions. The pending motions


        1
        See Wolf v. United States, 157 F.R.D. 494, 495 (D. Kan. 1994) (citing Kutilek v.
Gannon, 132 F.R.D. 296, 297-98 (D. Kan. 1990)); Lofland v. City of Shawnee, No. 16-
2183, 2016 WL 5109941, at *1 (D. Kan. Sept. 20, 2016).
        2
         Clinton v. Jones, 520 U.S. 681, 706 (1997) (“The District Court has broad
discretion to stay proceedings as an incident to its power to control its own docket.”).
        3
      Citizens for Objective Public Educ., Inc. v. Kan. State Bd. of Educ., No. 13-4119,
2013 WL 6728323, at *1 (D. Kan. Dec. 19, 2013).

O:\ORDERS\21-4046-JWB-25.DOCX
       Case 5:21-cv-04046-JWB-JPO Document 26 Filed 09/15/21 Page 2 of 3




are case dispositive if granted. Moreover, none of the parties believe that the requested

stay will adversely impact discovery in this matter nor the resolution of the parties’ claims.

To the contrary, the parties believe the requested stay of discovery will aid in the efficient

resolution of this matter. Upon review of the record, including the pending dispositive

motions, the court concurs with the parties that a stay of all pretrial proceedingsCincluding

discovery, the planning-meeting conference, initial disclosures, and the scheduling of

deadlinesCis warranted until the court rules the dispositive motions.

        In consideration of the foregoing and upon good cause shown,

        IT IS HEREBY ORDERED:

        1.      The parties= joint motion to stay proceedings is granted.         All pretrial

proceedings in this case, including discovery and initial disclosures, are stayed until further

order of the court.

        2.      The telephone scheduling conference set for October 20, 2021, is cancelled.

The October 8, 2021 deadline for the parties to submit a report of planning conference

pursuant to Fed. R. Civ. P. 26(f) is vacated.

        3.      Counsel shall confer and submit a Rule 26(f) planning report to the

undersigned=s chambers within 14 days of all the motions to dismiss being ruled.

        Dated September 15, 2021, at Kansas City, Kansas.


                                                          s/James P. O=Hara
                                                         James P. O'Hara

                                                2
O:\ORDERS\21-4046-JWB-25.DOCX
       Case 5:21-cv-04046-JWB-JPO Document 26 Filed 09/15/21 Page 3 of 3




                                               U.S. Magistrate Judge




                                      3
O:\ORDERS\21-4046-JWB-25.DOCX
